DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2020 is acknowledged by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-9, 14 and 16-20 are rejected under 35 U.S.C. 102((a)(1) as being anticipated  by Eo et al. (US 2017/0250548), hereinafter E0.

As to claims 1 and 16, Eo discloses in figures 1-6 (figure 5 is reproduced below):-
a battery pack [see figure 4, the battery (10); see ¶0036] , comprising:

    PNG
    media_image1.png
    600
    976
    media_image1.png
    Greyscale

one or more cells [the battery (20) comprises plurality  or one cell; ¶0037]; 
at least one temperature sensor  [see figure 4, element (215) temperature sensor; see also ¶0084] configured to obtain a temperature measurement indicative of a temperature of at least cell of the one or more cells [see ¶0086]; and
  a controller [see figure 4, micro- controller (213] , the controller configured to be placed in signal communication with a battery charger; wherein the controller is configured to perform operations, the operations comprising: obtaining the temperature measurement from the at least one temperature sensor [see ¶0086] ; determining, based at least in part on the temperature measurement, that the temperature of the at least one cell is between a lower temperature threshold [lower temperature threshold is T4 , see figure above]  and an upper temperature threshold [T5 is upper threshold]; in response to determining that the temperature of the at least one cell is between the lower temperature threshold and the upper temperature threshold, reducing a maximum charging current, wherein reducing the maximum charging current comprises reducing the maximum charging current based at least in part on an inverse functional relationship between the temperature measurement and the maximum charging current [when the battery is above T4 and below T5, the charging current is in inverse-relationship with the temperature; see ¶0095]; and controlling the battery charger based at least in part on the maximum charging current to charge the one or more cells [the battery is charged with higher current when the battery temperature is in between T2 and T3; see figure above].  
           As to claims 2 and 17, Eo discloses sin figures 4-5, wherein the inverse functional relationship comprises a monotonically decreasing relationship [see figure above, when the battery is between T4 and T5 the charging battery is decreased monotonically].  
        As to claims 3 and 18, Eo discloses in figures 4-5, wherein the inverse functional relationship comprises a linearly decreasing relationship [ see figure 5 and  ¶0095].  
       As to claim 5, Eo discloses in figures 5-4,  wherein the temperature measurement [temperatures sensor (215)]  is obtained from a temperature measurement terminal of the battery pack.  
        As to claims 6 and 19, Eo discloses in figures 5-4,  wherein the controller is further configured to perform operations comprising: determining, based at least in part on the temperature measurement, that the temperature of the at least one cell is greater than the upper temperature threshold [when temperature is above T5] ; in response to determining that the temperature of the at least one cell is greater than the upper temperature threshold, halting charging of the battery pack [see ¶0095]; determining, subsequent to halting charging of the battery, that the temperature of the at least one cell is less than the lower temperature threshold [T4]; and in response to determining that the temperature of the at least one cell is less than the lower temperature threshold, resuming charging of the battery pack [when the temperature  is below the temperature threshold (T4) charging is resumed].  
         As to claims 7 and 20, Eo discloses in figures 4-5, , wherein halting charging of the battery pack comprises requesting a minimus current from the battery charger while charging is halted [noted that zero charging current is generated from the charger when the charging is stopped]  
          As to claim 8, E0 discloses in figures 4-5,  wherein the maximum charging current is requested in periodic intervals from the battery charger [noted that the charging switch is controlled with PWM signal so that indirectly the charger is requested charging current periodic intervals; see figure 3, and also ¶0061]  
           As to claim 9, Eo discloses in figures 4-5,  one or more charging terminals configured to provide electrical communication between the one or more cells and the battery charger [noted that the P+ terminal is in electrical communication with the charger so that charging current flows through the terminal to the battery pack].  
     As to claim 14, Eo discloses in figures 4-5, wherein the one or more cells comprise lithium ion cells [see ¶0038].  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 10-13  are  rejected under 35 U.S.C. 103 as being unpatentable over Eo  in view of Asakura et al. (US 2008/0197813), hereinafter Asakura.
       As to claim 10, Eo discloses in figures 4-5. a supply configured to provide a power signal to the one or more cells [ Although the supply is directly form the charger and its implicit]. 
         Eo does not disclose explicitly, a charger controller configured to adjust the power signal based at least in part on the maximum charging current.  
           Asakura disclose sin figure 1, a charger [see figure 1, Charger(2)] controller configured to adjust the power signal based at least in part on the maximum charging current [see ¶0023].
   It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use the battery pack of Eo with a charger comprises controller and communication means as taught by Asakura in order to charge the battery safely and prolong the battery life. 
           As to claim 4, Eo in combination with Asakura discloses, wherein controlling the battery charger based at least in part on the maximum charging current comprises requesting, from the battery charger, the maximum charging current for charging the one or more cells [noted that the charger and the battery pack are communicated to provide appropriate charging power to the battery pack] 
        As to claim 11, Asakura discloses in figure 1,   wherein the controller is a battery controller, and wherein the battery pack further comprises one or more signal terminals configured to provide signal connection between the battery controller and the charger controller [the charger and the battery pack are communicated].  
        As to claim 12, Eo in combination with Asakura discloses, wherein the supply is a DC supply.  
     As to claim 13, Eo in combination with Asakura discloses, wherein the power signal is a current signal.  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Eo  in view of Taga (US 2017/0294787)
              As to claim 15, Eo discloses all of the claim limitations except,  comprising one or more slot mechanical connectors configured to engage with one or more slots at the battery charger to couple the battery pack to the battery charger.  
            Taga discloses in f figure 1, comprising one or more slot mechanical connectors configured to engage with one or more slots at the battery charger to couple the battery pack to the battery charger [see ¶0041].
           It would have been obvious to a person  having ordinary skill in the art at the time the invention was made to modify the battery pack of Eo to be engaged in a charger as taught by Taga for reliably and safely charge the battery. .  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859